     Case 2:17-md-02785-DDC-TJJ Document 2314 Filed 01/27/21 Page 1 of 1




                        CLERK’S COURTROOM MINUTE SHEET – CIVIL



In re: EpiPen (Epinephrine Injection, USP)
Marketing, Sales Practices and Antitrust Litigation
(Sanofi Case)

                                                                 Case No. 17-2785-DDC-TJJ


                                                         Attorney for Plaintiffs: Yehudah L. Buchweitz
                                                            Attorneys for Defendants: Philip A. Sechler

JUDGE:                   Daniel D. Crabtree           DATE:                              1/27/2021
CLERK:                    Megan Garrett               TAPE/REPORTER:                    Kim Greiner
INTERPRETER:                                          PROBATION:



                         TELEPHONE CONFERENCE
The parties appear through counsel by telephone.

The court hears from counsel about their sealing requests as to the court’s Memorandum and
Order (Doc. 2254) – GRANTED IN PART AND DENIED IN PART as set forth in full on
the record.

The court hears from counsel about their sealing requests as to the court’s Memorandum and
Order (Doc. 2253) – DENIED as set forth in full on the record.

The court plans to issue a Memorandum and Order summarizing its rationale for the
above-listed rulings on January 29, 2021.

The court hears from Mr. Sechler about his January 22, 2021 email requesting to no longer serve
as liaison counsel. The court agrees to have Brian Fries serve in this role and will discuss it with
counsel in the status conference scheduled for later today.

The court hears from Mr. Buchweitz about the fact that it is no longer necessary for Eric
Hochstadt to serve on the steering committee. The court also agrees with this and will discuss it
with counsel in the status conferenced scheduled for later today.

Mylan’s counsel requests for two additional passages to be sealed as to the court’s Memorandum
and Order (Doc. 2254). The court will include its ruling on these two passages as part of its
Memorandum and Order to be issued on January 29, 2021.
